Citation Nr: 1021691	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  09-12 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for serious otitis 
media, originally claimed as bilateral sensorineural hearing 
loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for major depressive 
disorder. 


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Navy 
from July 1984 to October 1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (RO), in which the benefits sought on 
appeal were denied. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his March 2009 substantive appeal (VA Form 9), the Veteran 
checked the box to request a hearing before a Member of the 
Board.  On a memorandum associated with the Veteran's 
substantive appeal, it is noted that the Veteran has 
requested a videoconference hearing with a Board member.  The 
Veteran has not withdrawn his request for a Board hearing.  
Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since videoconference hearings are scheduled by the 
RO (see 38 C.F.R. § 20.704(a)), the Board is remanding the 
case for that purpose, in order to satisfy procedural due 
process.

A record on file indicated that the Veteran would like to 
have the Videoconference through the Togus RO rather than the 
Boston RO.  If this is feasible, the Regional Offices should 
accommodate this request.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
videoconference hearing before a Veterans 
Law Judge (VLJ), at the RO in Togus, 
Maine (if possible), pursuant to his 
March 2009 request and the April 2009 
Memorandum.  The RO should notify the 
Veteran of the date and time of the 
hearing, in accordance with 38 C.F.R. § 
20.704(b) (2009).  If the Veteran no 
longer desires the requested hearing, a 
signed statement to that effect must be 
placed in the claims file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


